ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-124 concluding that LAWRENCE MAGID of PHOENIX, ARIZONA, and formerly of WOODBURY,, who was admitted to the bar of this State in 1969, should be reprimanded for violating RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), and RPC 1.16(d) (failure to take reasonably practicable steps to protect client’s interests on termination of representation), and good cause appearing;
It is ORDERED that LAWRENCE MAGID is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.